        Case 1:11-cr-01032-PAE Document 2574 Filed 01/21/21 Page 1 of 17




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


    UNITED STATES OF AMERICA,

                        -v-                                       11 Cr. 1032-68 (PAE)

    MANUEL GERALDO,                                                      ORDER

                                Defendant.


PAUL A. ENGELMAYER, District Judge:

        Manuel Geraldo pled guilty to one count of racketeering conspiracy, in violation of 18

U.S.C. § 1962(d). That charge arose from Geraldo’s participation, as a member of the Bronx

Trinitarios Gang (“BTG” or “Trinitarios”), in the murder of Orlando Salgado and the attempted

murder of a rival gang member. In 2015, the Court sentenced Geraldo to an above-Guidelines

term of 320 months’ imprisonment, followed by five years of supervised release. On direct

appeal, the Second Circuit affirmed Geraldo’s conviction and sentence. Geraldo, now pro se,

petitions to vacate his sentence under 28 U.S.C. § 2255. He argues that his counsel rendered

ineffective assistance by underestimating the Court’s sentencing determination before Geraldo

pled guilty, failing to pursue a competency examination and hearing, and failing to pursue certain

arguments at sentencing. Dkt. 2545 (“Pet.”) at 2, 10, 20–21.1

        For the following reasons, the petition is denied.




1
  Geraldo claims to have filed his § 2255 petition in November 2017, Dkt. 2375, and the
Government appears to have received that filing, Dkt. 2379. The Court, however, has no record
of receiving the petition and did not open a civil case associated with it. Accordingly, all docket
citations are to the docket in the criminal case, 11 Cr. 1032.
        Case 1:11-cr-01032-PAE Document 2574 Filed 01/21/21 Page 2 of 17




I.     Background

       A.      Criminal Conduct

       Geraldo, as a member of the BTG, participated in the “terrible and particularly evil”

murder of Orlando Salgado. Dkt. 1821 (“Sent. Tr.”) at 40–41. On March 19, 2010, another

Trinitarios member got into a fight with Raymond Hernandez, a member of the rival Latin Kings

gang. See Dkt. 1761 (“Fatico Decision”) at 2.2 That night, the Trinitarios held a meeting to

discuss that fight and the gang’s response to it. After the meeting, co-defendant Hargelis Vargas

and the Trinitarios member who had been involved in the earlier fight enlisted Geraldo and

others to retaliate against the Latin Kings. Geraldo agreed to help, and the group, armed with

knives and other weapons, drove 23 blocks north to carry out their attack. According to Geraldo’s

co-defendants, they did so because of the BTG rule that “when a Trinitario bleed, we all bleed,”

and because they were “eager to develop a reputation as ruthless, violent, and tough.”

       After the group arrived at their destination, they began to search the area on foot. Vargas

soon saw and identified Hernandez, who was walking with Salgado. Hernandez managed to run

away, and the group instead set upon Salgado, who had no gang affiliation. See Sent. Tr. at 41–42

(“[Salgado] was a complete innocent. He had nothing to do with any gang rivalry, so far as

anyone knew. He begged for his life. He was denied.”). One Trinitarios member struck

Salgado several times in the head with a hammer, causing him to fall to the ground. Another

then hit him with a metal pipe. Once Salgado fell, Geraldo and another man stabbed him

repeatedly. Then, they fled. During their flight, one person remarked, “damn . . . we killed

him.” Geraldo later “brag[ged]” that he “had stabbed a guy to death.” The next day, the group

learned that Salgado had, in fact, died.


2
 Unless otherwise noted, facts about the Salgado murder are drawn from the Court’s decision,
after a Fatico hearing, finding that the killing qualified as a second-degree murder.
                                                2
        Case 1:11-cr-01032-PAE Document 2574 Filed 01/21/21 Page 3 of 17




       Geraldo was also involved in several other violent incidents, which involved the stabbing,

beating, and shooting of other victims, who were largely rival gang members. Sent. Tr. at 43.

Geraldo personally stabbed one such victim, intending to kill him. Id.

       B.      Indictment and Plea

       In February 2013, a grand jury indicted Geraldo on 10 charges, including racketeering,

racketeering conspiracy, and several other counts based on his participation in the Salgado

murder and two other attempted murders. See Dkt. 539.

       In December 2014, Geraldo pled guilty, pursuant to a plea agreement, to one racketeering

conspiracy count. 18 U.S.C. § 1962(d). At his plea hearing, he admitted to participating in the

murder of Salgado and other violence. Dkt. 1627 (“Plea Tr.”) at 20–21. Under the plea

agreement, the parties left open, for resolution at a Fatico hearing, whether the Salgado murder

qualified as a first- or second-degree murder. Id. at 16–17. They stipulated that, if it were in the

first degree, the Guidelines range would be 324 to 405 months’ imprisonment, and if it were in

the second degree, that range would be 210 to 262 months’ imprisonment. Id. at 18.

       At the plea hearing, Geraldo confirmed that he understood the maximum penalty for

participating in a racketeering conspiracy was life imprisonment. Id. at 9–10. He also

acknowledged: that (1) the Guidelines ranges set forth in his plea agreement were not binding on

the Court, id. at 11–12; (2) even if the Court agreed with the calculation of those ranges, it

retained discretion to impose a sentence above or below what the Guidelines recommended, id.

at 12–13; (3) “if [his] attorney or anyone else has attempted to predict what [his] sentence

[would] be, their prediction could be wrong”; and (4) he had discussed these issues with his

counsel, id. at 13–14. He also testified that he had never been treated for any mental illness. Id.

at 5. And the Court found, after a colloquy with Geraldo, his counsel, and counsel for the

Government, that Geraldo was competent to enter a plea of guilty at that time. Id. at 5–6.

                                                  3
        Case 1:11-cr-01032-PAE Document 2574 Filed 01/21/21 Page 4 of 17




       C.      Fatico Hearing and Decision

       In July 2015, the Court held a Fatico hearing to determine whether the Salgado murder

qualified as a first- or second-degree murder. See United States v. Fatico, 603 F.2d 1053

(2d Cir. 1979). Later that month, the Court issued a decision concluding that, although the

question was close, the attack on Salgado was “more accurately characterized as second-degree

murder.” Fatico Decision at 1. The attack on Salgado, all parties agreed, was premeditated. Id.

at 7. But, as to Geraldo, the Court found that the evidence was “more consistent with an intent to

assault than an intent to kill.” Id. at 8. Even though the attack showed “bloodthirstiness and

savagery” and fell close to the line between first- and second-degree murder—such that the

Court noted its inclination to impose an above-Guidelines sentence—ultimately the Court found

that Geraldo murdered Salgado in the second degree. Id. at 11.

       D.      Sentencing

       In October 2015, the Court sentenced Geraldo. In accord with the parties’ stipulation, the

Court found the applicable Guidelines range to be between 210 and 262 months’ imprisonment.

Sent. Tr. at 10. Even so, the Court agreed with the Government that, given the extraordinary

nature of Geraldo’s offense, an upward variance from that range was necessary to achieve the

sentencing goals embodied by the factors in 18 U.S.C. § 3553(a). See id. at 53; id. at 43 (“The

guidelines here for second-degree murder, in my estimation, do not contemplate anything like

the level of forethought and bloodthirstiness and cruelty that you and your fellow gang members

exhibited here.”). After discussing those factors at length—including those that pointed toward a

lower sentence, such as Geraldo’s learning disability and difficult upbringing—the Court

imposed a sentence of 320 months’ imprisonment, to be followed by five years’ supervised

release. See id. at 39–53; id. at 49 (recognizing significance of Geraldo’s “absent father, limited

opportunities, and some degree of ADHD and related learning disabilities”).

                                                 4
        Case 1:11-cr-01032-PAE Document 2574 Filed 01/21/21 Page 5 of 17




       E.      Direct Appeal

       In November 2015, Geraldo, represented by counsel, appealed. Dkt. 1816. He argued

that the Court’s sentence was both procedurally and substantively unreasonable. First, he

contended that it was procedurally unreasonable because the Court disregarded Geraldo’s

disability and how it impaired his judgment at sentencing. Second, he argued that the Court

erred substantively by failing to explain its basis for imposing an above-Guidelines sentence. In

April 2017, the Second Circuit affirmed in a summary order. United States v. Geraldo,

687 F. App’x 101, 109 (2d Cir. 2017) (summary order). It held that the Court “did consider and

discuss the significance of Geraldo’s learning disability,” but found that factor outweighed, inter

alia, by the savage nature of his crimes. Id. at 105–06. It also held that, given the “very serious

nature of the violent acts Geraldo admitted to committing,” his sentence was not substantively

unreasonable. Id. at 106.

       F.      Geraldo’s § 2255 Petition

       On December 21, 2018, the Court received from Geraldo a letter stating that he had filed

a petition under 28 U.S.C. § 2255 on November 14, 2017, and that the Government had not yet

responded. Dkt. 2375. At that point, the petition had not been docketed and the Court had not

received it. Nevertheless, on the same day, the Court directed the Government to file its

response to Geraldo’s § 2255 petition. Id. On January 11, 2019, the Government—having

received the petition—filed an opposition on the docket. Dkt. 2379 (“Gov’t Opp’n”). On

February 12, 2019, Geraldo filed a reply, which the Court received. Dkt. 2389 (“Reply”). On

October 29, 2020, Geraldo filed a letter asking about the status of his petition. Dkt. 2527. On

December 9, 2020, having obtained Geraldo’s original petition with help from the Government,

the Court placed it on the docket. See Pet.



                                                 5
        Case 1:11-cr-01032-PAE Document 2574 Filed 01/21/21 Page 6 of 17




II.    Applicable Legal Standard

       Section 2255 enables a prisoner who was sentenced by a federal court to petition that

court to vacate, set aside, or correct the sentence because “the sentence was imposed in violation

of the Constitution or laws of the United States . . . or is otherwise subject to collateral attack.”

28 U.S.C. § 2255(a). Relief under § 2255 is generally available “only for a constitutional error, a

lack of jurisdiction in the sentencing court, or an error of law or fact that constitutes ‘a

fundamental defect which inherently results in a complete miscarriage of justice.’” United States

v. Bokun, 73 F.3d 8, 12 (2d Cir. 1995) (quoting Hill v. United States, 368 U.S. 424, 428 (1962)).

“Because collateral challenges are in tension with society’s strong interest in the finality of

criminal convictions, the courts have established rules that make it more difficult for a defendant

to upset a conviction by collateral, as opposed to direct, attack.” Yick Man Mui v. United States,

614 F.3d 50, 53 (2d Cir. 2010) (citation omitted).

       A claim of ineffective assistance of counsel, however, is a permissible basis for bringing

a § 2255 petition. The Sixth Amendment affords a defendant in criminal proceedings the right

“to effective assistance from his attorney at all critical stages in the proceedings.” Gonzalez v.

United States, 722 F.3d 118, 130 (2d Cir. 2013). A defendant claiming ineffective assistance

must establish that (1) his “counsel’s performance was deficient” and (2) “the deficient

performance prejudiced the defense.” Strickland v. Washington, 466 U.S. 668, 687 (1984).

       As for Strickland’s first prong, a court “must judge [counsel’s] conduct on the basis of

the facts of the particular case, ‘viewed as of the time of counsel’s conduct,’ and may not use

hindsight to second-guess his strategy choices.” Mayo v. Henderson, 13 F.3d 528, 533

(2d Cir. 1994) (quoting Strickland, 466 U.S. at 690). A court is to start from the “strong

presumption” that counsel’s conduct fell “within the wide range of reasonable professional

assistance.” Strickland, 466 U.S. at 689. That is because there are many different ways to

                                                   6
        Case 1:11-cr-01032-PAE Document 2574 Filed 01/21/21 Page 7 of 17




provide effective assistance, and “[e]ven the best criminal defense attorneys would not defend a

particular client in the same way.” Strickland, 466 U.S. at 689–90; see id. at 689 (“Judicial

scrutiny of counsel’s performance must be highly deferential.”); Rivas v. Fischer, 780 F.3d 529, 547

(2d Cir. 2015).

       With respect to Strickland’s second prong, a petitioner who has pled guilty “must show

that there is a reasonable probability that, but for counsel’s errors, he would not have pleaded

guilty and would have insisted on going to trial.” Hill v. Lockhart, 474 U.S. 52, 59 (1985). In

addition, a petitioner may show prejudice by showing that he would have received and accepted

a guilty plea with a lower sentence but for counsel’s errors. See Missouri v. Frye,

566 U.S. 134, 147–48 (2012); Lafler v. Cooper, 566 U.S. 156, 174 (2012) (finding prejudice

where defendant showed that, but for counsel’s deficient performance, there was a reasonable

probability that defendant and the court would have accepted a guilty plea with a sentence less

than a third of the length of the sentence he received after trial). In the plea-bargaining context, a

defendant must show that “the outcome of the plea process would have been different with

competent advice.” Lafler, 566 U.S. at 163.

       “In ruling on a motion under § 2255, the district court is required to hold a hearing

‘[u]nless the motion and the files and records of the case conclusively show that the prisoner is

entitled to no relief.’” Gonzalez, 722 F.3d at 130 (quoting 28 U.S.C. § 2255). Thus, for a

petitioner filing a motion under § 2255 to obtain a hearing, “the motion must set forth specific

facts supported by competent evidence, raising detailed and controverted issues of fact that, if

proved at a hearing, would entitle him to relief.” Id. at 131 (citing Machibroda v. United States,

368 U.S. 487, 494 (1962)).




                                                  7
        Case 1:11-cr-01032-PAE Document 2574 Filed 01/21/21 Page 8 of 17




       There is no constitutional right to counsel in a proceeding brought under § 2255. See,

e.g., Pennsylvania v. Finley, 481 U.S. 551, 555 (1987). The Criminal Justice Act (“CJA”)

provides that a court may appoint counsel to an indigent person in a § 2255 proceeding when

“the interests of justice so require.” 18 U.S.C. § 3006A(a)(2)(B). In deciding whether to

exercise its discretion to appoint counsel under the CJA, courts in the Second Circuit consider

the same factors as those applicable to requests for pro bono counsel made by civil litigants.

See, e.g., Bennett v. United States, No. 03 Civ. 1852 (SAS), 2004 WL 2711064, at *7 (S.D.N.Y.

Nov. 23, 2004). Those factors include the likelihood of success on the merits, the complexity of

the legal issues, and the movant’s ability to investigate and present the case. See, e.g., Cooper v.

A. Sargenti Co., 877 F.2d 170, 172 (2d Cir. 1989); Hodge v. Police Officers, 802 F.2d 58, 61–62

(2d Cir. 1986).

III.   Discussion

       Geraldo raises three arguments in support of his § 2255 petition, each sounding in

ineffective assistance of counsel. First, Geraldo argues that, before he pled guilty, his counsel

erroneously predicted that the Sentencing Guidelines range applicable to his case would be 210

to 262 months’ imprisonment, and that his ultimate sentence would not exceed that range.

Second, Geraldo contends that his counsel—despite at one point suggesting that he would have

Geraldo examined by a mental-health expert—never did so and erred by failing to seek a

competency hearing before Geraldo pled guilty. Third and last, Geraldo argues that his counsel

provided ineffective assistance at his sentencing by failing to object to the Government’s

advocacy for an above-Guidelines sentence and the Court’s characterization of Geraldo’s crime.

Because the record and applicable law conclusively show that habeas relief is unmerited under

any of these theories, the Court denies Geraldo’s petition, as well as his requests for a hearing

and for counsel.

                                                 8
        Case 1:11-cr-01032-PAE Document 2574 Filed 01/21/21 Page 9 of 17




       A.      Counsel’s Sentencing Prediction

       Geraldo alleges that, before his plea, his counsel “went over the guidelines with Mr.

Geraldo and told him that his sentencing exposure would be 210–262 months, and that he would

likely be sentenced to a term in the neighborhood of 240 months.” Pet. at 4–5. Geraldo also

contends that his counsel “assured” him that his sentence would not exceed 262 months, that he

decided to accept the Government’s plea offer in reliance on that prediction, and that this overly

optimistic estimation constitutes ineffective assistance of counsel. Id. at 5.

       “Errors in counsel’s predictions of a defendant’s ultimate sentence under the Sentencing

Guidelines generally do not constitute ineffective assistance of counsel because such predictions

are, by nature, only guesses or estimates.” Francisco v. United States, 115 F. Supp. 3d 416, 420

(S.D.N.Y. 2015); see United States v. Sweeney, 878 F.2d 68, 70 (2d Cir. 1989) (defendant may

not “characteriz[e] a mistaken prediction as ineffective assistance of counsel”). This holds true

even where counsel has “assured” a defendant of a certain sentencing outcome. See, e.g.,

Chukwurah v. United States, 813 F. Supp. 161, 166 (S.D.N.Y. 1993) (“[P]etitioner argues that

defense counsel misleadingly assured petitioner that his sentence would be less than 41 months.

This contention does not suffice as a basis for an ineffective assistance claim as a matter of

law.”). Where a defendant is arguing that his attorney “misled him as to the possible sentence

which might result from a plea of guilty, . . . the issue is whether the defendant was aware of

actual sentencing possibilities, and if not, whether accurate information would have made any

difference in his decision to enter a plea.” United States v. Arteca, 411 F.3d 315, 320 (2d Cir. 2005)

(quoting Ventura v. Meachum, 957 F.2d 1048, 1058 (2d Cir. 1992)). Allegations a defendant

makes in a § 2255 petition “cannot overcome his contrary statements under oath during a plea

allocution, which must be given the presumptive force of truth.” Francisco, 115 F. Supp. 3d

at 420 (citing United States v. Hernandez, 242 F.3d 110, 112–13 (2d Cir. 2001) (per curiam)).

                                                   9
       Case 1:11-cr-01032-PAE Document 2574 Filed 01/21/21 Page 10 of 17




       Here, Geraldo does not even allege that his counsel failed to advise him of the actual

sentencing consequences of his plea. Indeed, he acknowledges that counsel explained to him

that the plea agreement left open whether the Salgado killing would be considered first- or

second- degree murder, and that Geraldo “expressed his concerns” over the sentencing

consequences of that uncertainty (which exposed him to up to 405 months’ imprisonment under

the Guidelines). Pet. at 4. And during his plea allocution, Geraldo confirmed under oath and

upon questioning from the Court that (1) he understood the maximum sentence for the crime to

which he pled guilty was life imprisonment, Plea Tr. at 9–10; (2) the Court retained discretion to

impose sentence outside the applicable Guidelines range, id. at 12–13; (3) no one had made him

any promise as to his ultimate sentence, id. at 19; and (4) if anyone, including his lawyer, had

made any such promise, “their prediction could be wrong,” id. at 13; see id. (“No one, not your

attorney, not the government’s attorney, no one can give you any assurance of what your

sentence will be, because I am going to decide your sentence.”).3 Because merely inaccurate

sentencing predictions do not support a claim for ineffective assistance of counsel, see Sweeney,

878 F.2d at 70, Geraldo has failed to rebut the strong presumption that his counsel’s performance

fell “within the wide range of reasonable professional assistance,” Strickland, 466 U.S. at 689.

       Even had he done so, this claim would still fail because he has not identified any

prejudice resulting from his counsel’s inaccurate prediction. As noted, Geraldo’s plea allocution

conclusively shows that he was aware of the sentencing possibilities—up to the maximum of life

imprisonment—when he entered his guilty plea. See Arteca, 411 F.3d at 320; Plea Tr. at 9–14, 19.



3
 To the extent Geraldo now suggests that counsel had left him unaware of the full range of
sentencing possibilities when he pled guilty, including the possibility of life imprisonment or the
imposition of any other above-Guidelines sentence, see, e.g., Reply at 10, that representation
contradicts the record of his plea allocution. See Pl. Tr. at 9–10, 12–14, 19. The Court thus
disregards it. See Hernandez, 242 F.3d at 112–13.
                                                10
       Case 1:11-cr-01032-PAE Document 2574 Filed 01/21/21 Page 11 of 17




Such representations “must be given the presumptive force of truth.” Francisco, 115 F. Supp. 3d

at 420. Geraldo thus “cannot show prejudice even if counsel’s representations were deficient

because the Court advised him about the consequences of his plea before accepting that plea,”

and he still chose to do so. Marte v. United States, No. 02 Cr. 1490 (KMW), 2012 WL 2953723,

at *6 (S.D.N.Y. July 20, 2012); see also Hsu v. United States, 954 F. Supp. 2d 215, 221

(S.D.N.Y. 2013).4

       Accordingly, the Court rejects Geraldo’s claim for ineffective assistance based on any

erroneous sentencing prediction by his counsel.

       B.      Counsel’s Failure to Pursue a Competency Hearing

       Next, Geraldo argues that his counsel was ineffective for failing to pursue a mental-health

evaluation and then seek a competency hearing before the Court. Pet. at 12–13. The basis for

this claim is that Geraldo’s counsel allegedly represented to him that counsel “was going to have

[Geraldo] evaluated by a mental health expert” but failed to do so, and later raised mental-health

issues at sentencing and on appeal. Id. He therefore claims that his counsel realized too late that

Geraldo’s mental health rendered him incompetent to enter a guilty plea and that, had counsel

sought a competency evaluation and hearing before the plea hearing, the Court might have found

Geraldo incompetent to plead guilty.


4
  Geraldo does not even contend that, absent his counsel’s error, he would have gone to trial.
Instead, he argues that, had he known that the maximum sentence was life imprisonment, he
would have urged his counsel to press for a better plea deal. See Pet. at 7–9 (suggesting that his
counsel should have sought a “binding plea”). The Second Circuit “has repeatedly rejected
ineffective assistance claims where, as here, the petitioner in retrospect finds fault with the plea
negotiated by counsel.” Albanese v. United States, 415 F. Supp. 2d 244, 250 (S.D.N.Y. 2005)
(collecting cases). Geraldo does not offer any evidence that he might have received such a plea
offer after rejecting the one he accepted. And given the heinous nature of his crimes, the
Government’s position that the Salgado murder qualified as a first-degree murder, and the plea
offers extended to other Trinitarios members implicated in that murder, his speculation that he
might otherwise have been offered more favorable plea terms is quite unpersuasive.


                                                  11
       Case 1:11-cr-01032-PAE Document 2574 Filed 01/21/21 Page 12 of 17




       That claim also fails. The standard for determining whether a defendant is competent to

plead guilty is well settled: “The defendant must have (1) ‘sufficient present ability to consult

with his lawyer with a reasonable degree of rational understanding’ and (2) ‘a rational as well as

factual understanding of the proceedings against him.’” United States v. Nichols, 56 F.3d 403, 410

(2d Cir. 1995) (quoting Dusky v. United States, 362 U.S. 402, 402 (1960) (per curiam)).

       There is compelling evidence in the record that Geraldo was competent to enter his guilty

plea. The Court carefully examined this subject at Geraldo’s plea hearing, at which Geraldo

testified that he had never received any treatment for mental illness, had never been treated for

drug or alcohol addiction, and that his mind was clear that day. Plea Tr. at 5. His counsel and

counsel for the Government both confirmed that they had no doubt as to Geraldo’s competence

to enter his plea. Id. at 5–6. And the Court, independently, found Geraldo to be competent to

plead guilty based on his demeanor, his colloquy with the Court, and the representations of

counsel. Id. “[T]he representations of the defendant, his lawyer, and the prosecutor at [a plea]

hearing, as well as any findings made by the judge accepting the plea, constitute a formidable

barrier in any subsequent collateral proceedings,” since “[s]olemn declarations in open court

carry a strong presumption of verity.” Blackledge v. Allison, 431 U.S. 63, 73–74 (1977); see

Oliver v. United States, No. 07 Civ. 5921 (DLC), 2008 WL 190487, at *15 (S.D.N.Y. Jan. 22, 2008)

(“On habeas review, the Court is entitled to rely on these statements, and they will not be set

aside based on vague or conclusory allegations.”). Moreover, the presentence report prepared by

the Probation Department concluded the same at the time of Geraldo’s sentencing. See Dkt. 1668

(“PSR”) (“The defendant reported no history of mental or emotional problems, and we have no

information which indicates otherwise. Geraldo impressed as coherent during the presentence

interview and responded appropriately to all questions asked.”).



                                                12
       Case 1:11-cr-01032-PAE Document 2574 Filed 01/21/21 Page 13 of 17




       Aside from conclusory allegations, Geraldo has not offered any evidence to undermine

his own sworn statements in open court or the conclusions of the Court and his counsel as to his

competency at the time he pled guilty. To be sure, as the Court recognized at sentencing,

Geraldo has a learning disability: ADHD. Sent. Tr. at 49. But that does not compel the

conclusion that Geraldo’s competency to plead guilty was ever in doubt, so as to require a

diligent attorney to pursue a mental-health screening or competency hearing before entry of a

guilty plea. Courts in this District have often recognized that, even where a defendant had a

documented mental-health condition, his competency to stand trial or plead guilty may still be

beyond question.5

       Given Geraldo’s representations about his mental state at the time of his plea and his

counsel’s and the Court’s conclusions therefrom, there is no basis to conclude that his counsel

was ineffective in failing to pursue a mental-health evaluation or competency hearing before

Geraldo’s plea. See Chavez v. United States, 764 F. Supp. 2d 638, 643 (S.D.N.Y. 2011) (not

ineffective to fail to pursue psychiatric evaluation where “there is nothing in the record sufficient

to overcome the substantial evidence of [defendant’s] competency”). Nor can Geraldo



5
  See, e.g., Quail v. Farrell, 550 F. Supp. 2d 470, 479 (S.D.N.Y. 2008) (decision not to
investigate competency reasonable despite “evidence of [defendant’s] psychiatric difficulties”);
Oliver, 2008 WL 190487, at *4–5 (decision not to pursue psychiatric evaluation despite evidence
of depression and anxiety not ineffective given judicial determination of competency to plead
guilty); Albanese v. Capra, No. 13 Civ. 5152 (CS) (JCM), 2017 WL 9534740, at *14 (S.D.N.Y.
Feb. 24, 2017) (“While he has an extensive history of mental health issues and treatment, that is
not evidence that he was mentally incompetent at the time of trial.”), report and recommendation
adopted, 2017 WL 2954401 (S.D.N.Y. July 10, 2017); Alexander v. Connell, No. 05 Civ. 9020
(WHP) (HBP), 2010 WL 2165273, at *15 (S.D.N.Y. Apr. 9, 2010) (rejecting ineffective-
assistance claim for failure to pursue competency hearing, “[g]iven the fact that not all mental
diseases or defects are necessarily so disabling as to render a defendant unable to enter a guilty
plea”), report and recommendation adopted, 2010 WL 2165272 (S.D.N.Y. May 28, 2010); see
also Coleman v. Rick, 281 F. Supp. 2d 549, 558 (E.D.N.Y. 2003) (“Petitioner has provided no
evidence that he was not competent to plead; evidence of his learning disability does not
suffice.”).
                                                 13
       Case 1:11-cr-01032-PAE Document 2574 Filed 01/21/21 Page 14 of 17




demonstrate the requisite prejudice. “Because [Geraldo’s] own statements and actions in open

court indicated his clarity of mind, a competency hearing”—even if pursued and granted—

“would not have altered the course of his case.” Guzman v. United States, 13 Civ. 6806 (MGC),

2015 WL 1137533, at *4 (S.D.N.Y. Mar. 12, 2015).

       Accordingly, the Court rejects Geraldo’s petition based on his counsel’s failure to pursue

a mental-health evaluation or competency hearing.

       C.      Counsel’s Performance at Sentencing

       Last, Geraldo argues that his counsel was ineffective at his sentencing. Pet. at 22–25. He

points to his counsel’s (1) failure to object to the Government’s advocacy for a sentence above

the Guidelines range it agreed applied; (2) argument about the Court’s Fatico-hearing ruling,

which the Court found unpersuasive; and (3) failure to object to the Court’s characterization of

Geraldo’s “bloodthirstiness” or other assessments of the § 3553(a) factors. Id. at 22–23.

       None of these allegations establish ineffective assistance. First, they are baseless.

Although Geraldo’s counsel did not specifically “object” to the Government’s above-Guidelines

recommendation at the sentencing hearing, he did—in a sentencing submission the Court praised

as “extremely effective and well done,” Sent. Tr. at 24—pursue a below-Guidelines sentence

of 188 months’ imprisonment, Dkt. 1781 at 2. Geraldo’s other two sentencing critiques are

contradictory: in one, he faults his counsel for purportedly “argu[ing] against th[e] Court’s prior

rulings at the Fatico hearing which seemed to anger the [C]ourt,” Pet. at 23, while in the other he

criticizes counsel for not objecting to the Court’s description of Geraldo as “bloodthirsty”—a

finding expressly set forth in the Court’s Fatico Decision, see Fatico Decision at 11 (crimes

reflected “bloodthirstiness and savagery”). None of Geraldo’s allegations on this point

overcome Strickland’s strong presumption that counsel’s conduct fell “within the wide range of

reasonable professional assistance.” Strickland, 466 U.S. at 689.

                                                 14
       Case 1:11-cr-01032-PAE Document 2574 Filed 01/21/21 Page 15 of 17




       Second, even assuming, arguendo, that each decision was objectively unreasonable, there

is no evidence that any prejudiced Geraldo. “When evaluating whether [Geraldo’s] sentencing

would have been different but for counsel’s alleged error, ‘[t]he likelihood of a different result

must be substantial, not just conceivable.’” Reyes v. United States, No. 07 Cr. 783 (WHP),

2013 WL 2111284, at *3 (S.D.N.Y. May 8, 2013) (quoting Harrington v. Richter, 562 U.S. 86, 111

(2011)). Here, the 320-month sentence imposed—affirmed by the Second Circuit—rested on an

exhaustive analysis of the § 3553(a) factors. See Sent. Tr. at 39–53. It turned mainly on “the

seriousness of [Geraldo’s] offense,” i.e. “the savage murder of an innocent man, followed not by

refraining from violence, but by other acts of violence including an attempted murder in which

[Geraldo] did the stabbing.” Id. at 53. And it was consistent, all § 3553(a) factors considered,

with the sentences imposed on other Trinitarios members implicated in homicides, including the

Salgado murder. Geraldo has not described any conceivable, let alone a substantial, likelihood

that his preferred strategic decisions would have changed that outcome.

       Accordingly, his counsel’s performance at sentencing also does not provide a basis to

vacate his sentence under § 2255.

       D.      Evidentiary Hearing

       Geraldo requests an evidentiary hearing on all of his claims. See Reply at 5. “In ruling

on a motion under § 2255, the district court is required to hold a hearing ‘[u]nless the motion and

the files and records of the case conclusively show that the prisoner is entitled to no relief.’”

Gonzalez, 722 F.3d at 130 (quoting 28 U.S.C. § 2255). But “the filing of a motion pursuant to

§ 2255 does not automatically entitle the movant to a hearing; that section does not imply that

there must be a hearing where the allegations are ‘vague, conclusory, or palpably incredible.’”

Id. (quoting Machibroda, 368 U.S. at 495). “To warrant a hearing, the motion must set forth

specific facts supported by competent evidence, raising detailed and controverted issues of fact

                                                  15
       Case 1:11-cr-01032-PAE Document 2574 Filed 01/21/21 Page 16 of 17




that, if proved at a hearing, would entitle him to relief.” Id. at 131. “In determining whether the

assertions in a § 2255 motion warrant discovery or a hearing, the court must also take into

account admissions made by the defendant at his plea hearing.” Id. “[S]ubsequent presentation

of conclusory allegations unsupported by specifics is subject to summary dismissal, as are

contentions that in the face of the record are wholly incredible.” Blackledge, 431 U.S. at 74.

Here, all of Geraldo’s claims are either conclusory, belied by the record, and/or insufficient

(even if proven true) as a matter of law. As a result, no evidentiary hearing is warranted.

          E.     Appointment of Counsel

          Last, in his reply, Geraldo requests the appointment of counsel. Reply at 4. “If the

petitioner’s claims may fairly be heard on written submissions, the appointment of counsel is not

warranted, and such applications should ordinarily be denied.” Brito v. Burge, No. 04 Civ. 1815

(LTS) (RLE), 2005 WL 1837954, at *1 (S.D.N.Y. Aug. 3, 2005). That is the case here, and

Geraldo’s request for counsel is denied.

                                           CONCLUSION

          For the foregoing reasons, the Court denies Geraldo’s petition to vacate his sentence

pursuant to 28 U.S.C. § 2255. Dkt. 2545.

          The Court declines to issue a certificate of appealability. Geraldo has not made a

substantial showing of a denial of a federal right, and appellate review is therefore not warranted.

See 28 U.S.C. § 2253(c)(2); Love v. McCray, 413 F.3d 192, 195 (2d Cir. 2005). The Court also

certifies that any appeal from this order would not be taken in good faith; therefore, in forma

pauperis status is denied for purposes of an appeal. Coppedge v. United States, 369 U.S. 438, 445

(1962).

          The Clerk of Court is respectfully directed to mail a copy of this order to Geraldo.



                                                  16
      Case 1:11-cr-01032-PAE Document 2574 Filed 01/21/21 Page 17 of 17




      SO ORDERED.


                                              PaJA.�
                                          __________________________________
                                                PAUL A. ENGELMAYER
                                                United States District Judge
Dated: January 21, 2021
       New York, New York




                                     17
